DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the filing of 5/11/2020. Claims 1-11 are currently pending. Claims 1-11 have been amended in a preliminary amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this case, the “transfer means” of claim 1 and the “means for rapid connection / detachment” of claim 2 are being interpreted under 35 U.S.C. 112(f). The “transfer means” of claim 1 corresponds to element 16 and the “means for rapid connection / detachment” corresponds to element 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3, the limitation “the rapid connection / detachment means” in lines 4-5 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “rapid connection / detachment means.” Claim 4 is rejected based on its dependency from claim 3.
	Regarding claim 11, lines 1-10 are indefinite because they are identical to claim 10 and it is not clear if the recited structure in lines 1-10 are new elements or referring to the structure recited in claim 10. In order to further prosecution, the limitation has been interpreted to be referring to the structure recited in claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zagnoni (EP 1067048 A1) in view of Krischer (US 8016103 B2).
Regarding claim 1, Zagnoni discloses A machine for packaging soft products (1 – Fig. 1), comprising at least: a plane (the plane defined by the line of packages 5 – Fig. 1) for feeding groups of products; a plurality of pulleys (20, 21 – Fig. 2) located at the two ends of the feed plane(12 – Fig. 3) and a second (13 – Fig. 3) motor; on the pulleys being wound at least two pairs of chains (6, 7 – Fig. 1) parallel to and independent from each other, movable along a first direction and a feed direction, to define a ring-shaped path having an active linear lower branch (the lower linear section of the path of 6, 7 – Fig. 1) facing the feed plane and a non-active linear upper branch (the upper linear section of the path of 6, 7 – Fig. 1); a plurality of carriages (the base of 4 – Fig. 1) which are connected, alternatively in sequence, to the pairs of motor-driven chains or belts and distributed along the ring-shaped path (see Fig. 1); each carriage supporting at least one tooth (the tooth section of 4 – Fig. 1) projecting towards the feed plane during the passage on the lower branch, and configured for retaining and feeding along the feed plane the groups of products from a receiving compartment (at the left in Fig. 1 where packages 5 enter between two teeth) to a zone for unloading and releasing the group of products (at 2 – Fig. 1); a control unit (14 – Fig. 3) connected to the motors is configured to control their operation in accordance with variations in the distance between the carriages on the relative pairs of chains (para. 0015); transfer means (the unlabeled elevator depicted under the receiving compartment in Fig. 1) for moving one group of products at a time, with a corresponding sheet of wrapping material folded into a "U" shape around the group of products, towards the feed plane and to the receiving compartment defined by a first and a second tooth, along a second direction transversal to the first direction (see Fig. 1 and following note). Note that the language “for moving one group of products at a time, with a corresponding sheet of wrapping material folded into a "U" shape around the group of products, towards the feed plane and to the receiving compartment defined by a first and a second tooth, along a second direction transversal to the first direction” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the transfer means of Zagnoni is capable of performing the recited function, therefore it meets the claim.
	However, Zagnoni does not expressly disclose that each at least one tooth present on each carriage comprises at least a head permanently attached to the carriage and at least an operating portion in contact with the groups of products which can be separated from and reconnected to the head.
	Krischer teaches a packaging machine comprising a plurality of carriages (the portion of 52 under the dashed line – Fig. 2A), each carriage supporting at least one tooth (the assembly of the portion of 52 above the dashed line and 53 – Fig. 2A), wherein each at least one tooth (the portion of 52 above the dashed line – Fig. 2A) permanently attached to the carriage and at least an operating portion (53 – Fig. 2A) in contact with the groups of products which can be separated from and reconnected to the head in order to allow for the rapid and thus cost-saving attachment of the operating portion to a chain (col. 1, lines 25-29) when, for example, an operating portion needs to be removed for maintenance or replaced.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the at least one tooth of Zagnoni to comprise at least a head permanently attached to the carriage and at least an operating portion in contact with the groups of products which can be separated from and reconnected to the head as taught by Krischer in order to allow for the rapid and thus cost-saving attachment of the operating portion to a chain when, for example, an operating portion needs to be removed for maintenance or replaced.

Zagnoni, as modified by Krischer, further teaches:
	Claim 2, means for rapid connection / detachment (the horizontal portion of 53 – Fig. 2A, Krischer) positioned between the head (the portion of 52 above the dashed line – Fig. 2A, Krischer) and the operating contact portion (in this case, the vertical portion of 53 – Fig. 2A, Krischer) to allow a stable couple or separation of the operating portion to/from the head (see Figs. 2A and 5, Krischer).

(the portion of 52 above the dashed line – Fig. 2A, Krischer) has a central seat (the seat formed by 12a, 12b, and 12c – Fig. 3, Krischer) for housing an end of the operation portion (the horizontal portion of 53 – Fig. 2A, Krischer) configured to match the central housing seat (see Fig. 5, Krischer); between the central seat and the end of the operating portion there being positioned rapid connection / detachment means (13b – Fig. 5, Krischer).

	Claims 4-6, essentially all of the elements of the claimed invention in claims 1 or 3.
	However, Zagnoni, as modified by Krischer, does not expressly teach (claim 4) the head has a seat configured in cross section, in the form of a cross, and wherein the end of the operating portion has a matching shape in the form of a cross in such a way as to allow a coupling of the operating portion according to at least at two different orientations to each other rotated though a right angle, (claim 5) a sheath for external covering which can be coupled to / withdrawn from by sliding in / from the operating portion of the tooth and which can be locked, by interference, to the same operating portion; the sheath having an external size, of operational contact with the group of products, with dimensions greater than the dimensions of the external size of the operation portion, or (claim 6) each head has a stub protruding downwards from the head and wherein the operating portion has a relative sector which can be placed alongside the stub to form an upper stretch of the operating portion; a joining sheath which can be coupled by sliding and interference to the stub and to the operating portion in such a way as to form a complete single operating portion.

	Since each of those mechanisms are old and well-known, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have used any of those mechanisms to couple the head and the operating portion as each are known alternatives for coupling an elongate object to a base.

	Claim 8, the operating portion (53 – Fig. 2A, Krischer) of each tooth (the assembly of the portion of 52 above the dashed line and 53 – Fig. 2A, Krischer) has the shape of a blade defined by two surfaces of reduced width and two surface of large width (see Fig. 2A, Krischer).

	Claim 9, along the lower linear branch of the chains (the lower linear section of the path of 6, 7 – Fig. 1, Zagnoni) there is a number of carriages (the base of 4 – Fig. 1, Zagnoni, as modified by Krischer) equal to the number of groups of products positioned or arrived on the feed plane, in the operational stretch between the compartment for receiving the group of products and up to the unloading and releasing zone (there can be any number of groups of products, including a number equal to the number of carriage along the lower line branch of the chains); each tooth (the tooth section of 4 – Fig. 1, Krischer, as modified by Zagnoni) being configured along the operational stretch to define simultaneously both a pushing tooth and a tooth containment when the same tooth 6is interposed between two groups of consecutive products along the feed plane (the teeth are capable of performing both pushing and containment, Krischer).

	Claim 10, the lower linear section defined by the belts (the lower linear section of the path of 6, 7 – Fig. 1, Zagnoni) has a succession of teeth (the tooth section of 4 – Fig. 1, Krischer, as modified by Zagnoni) along the operational stretch, comprising at least, in a minimum operating configuration, a first tooth (the tooth section of the leftmost 4 – Fig. 1 in the lower linear section, Krischer, as modified by Zagnoni) for pushing and a second tooth (the tooth section of the second from left 4 – Fig. 1 in the lower linear section, Krischer, as modified by Zagnoni) for containing positioned on opposite sides of the receiving compartment for receiving a first group of products (see Fig. 1, Krischer), and wherein the second tooth, positioned downstream relative to the first tooth with reference to the feed direction, is interposed between the first group of products and a second group of products located downstream of the first group of products relative to the feed direction in such a way as to also define a tooth for pushing the second group of products (the second tooth is fully capable of pushing a product while containing a product).

	Claim 11, the lower linear section defined by the belts (the lower linear section of the path of 6, 7 – Fig. 1, Zagnoni) has a succession of teeth (the tooth section of 4 – Fig. 1, Krischer, as modified by Zagnoni) along the operational stretch, comprising at least, in a minimum operating configuration, a first tooth (the tooth section of the leftmost 4 – Fig. 1 in the lower linear section, Krischer, as modified by Zagnoni) for pushing and a second tooth (the tooth section of the second from left 4 – Fig. 1 in the lower linear section, Krischer, as modified by Zagnoni) for containing positioned on opposite sides of the receiving compartment (see Fig. 1, Krischer), and wherein the second tooth, positioned downstream relative to the first tooth with reference to the feed direction, is interposed between the first group of products and a second group of products located downstream of the first group of products relative to the feed direction in such a way as to also define a tooth for pushing the second group of products (the second tooth is fully capable of pushing a product while containing a product), and wherein a third tooth (the tooth section of the fourth from left 4 – Fig. 1 in the lower linear section, Krischer, as modified by Zagnoni), located downstream of the second tooth with reference to the feed direction, is interposed between the second group of products and a third group of products, positioned downstream of the second group of products relative to the feed direction in such a way as to define a tooth for containing the second group of products and a tooth for pushing the third group of products towards the unloading and releasing zone (the third tooth is fully capable of pushing a product while containing a product).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
9/8/2021